                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

BERYL VANDRE EMERICH,

                                 Plaintiff,                       OPINION AND ORDER
          v.
                                                                       18-cv-258-wmc
ANDREW SAUL, Commissioner of
Social Security,

                                 Defendant.


          Plaintiff Beryl Vandre Emerich seeks judicial review of a final decision denying her

application for Social Security Disability Insurance Benefits under 42 U.S.C. § 405(g).

On appeal, plaintiff raises two challenges: (1) the Administrative Law Judge (“ALJ”) failed

to evaluate the evidence of Emerich’s shoulder, cervical and lumbar spine conditions

properly, including discounting Emerich’s treating physician’s opinions regarding these

conditions; and (2) the ALJ propounded a hypothetical question which failed to address

his finding of moderate limitations in concentration, persistence and pace.           Having

reviewed the record, the court agrees and will remand for further proceedings consistent

with the opinion below.



                                          BACKGROUND1

      A. Overview of Claimant

          Emerich was born on December 28, 1956. She applied for benefits on January 24,

2014, claiming an alleged onset disability date of November 14, 2012. This made Emerich

55 years-old on the alleged onset date of her disability in 2012; 58 years-old when she




1
    The administrative record (“AR”) is available at dkt. #5.
applied for disability in 2014; and 59-years-old at the time of her hearing in 2016.

Accordingly, at the alleged onset date, Emerich was “of advanced age,” and at the time of

the hearing, on the cusp of her 60th birthday, she was “closely approaching retirement

age.” 20 C.F.R. §§ 404.1563(e), 416.963(e).

       Emerich has at least a high school education, is able to communicate in English, and

has past work experience as a secretary. Emerich last engaged in substantial gainful activity

at her alleged onset disability date in November 2012, although she has worked on a

limited, part-time basis with UPS after that date. In her application, Emerich claimed

disability based on anxiety, depression, psoriasis and high cholesterol. By the time of her

hearing, Emerich also complained of physical limitations caused by neck, shoulder and low

back pain, along with numbness in her right arm and hand.



   B. Medical Records

       1. Pre-November 2012

       The medical record contains some records pre-dating her alleged onset disability

date, which concern psoriasis, elevated cholesterol test results, right hand carpal tunnel

syndrome, and an emotional breakdown at work in October of 2012 that apparently

immediately preceded her termination. (AR 268-291.) Other than the note about her

emotional breakdown at work and prescriptions for alprazolam and venlafaxine, these

medical records do not appear relevant to her claim of disability.


       2. November 2012 - September 2015

       Following her termination from her secretarial job with Lincoln County, Wisconsin,

in November 2012, for approximately three years, Emerich’s medical record reveals

                                             2
ongoing treatment for anxiety, depression and psoriasis. In particular, a note from her

December 17, 2012, annual examination with her treating physician Tarun Bassi, M.D.,

reflects a rash under her breast, likely psoriasis. (AR 273.) Dr. Bassi also notes that “[t]he

patient’s anxiety related symptoms remain stable on venlafaxine.” (AR 273.) However,

Emerich denied any neck or musculoskeletal concerns, and no concerns were noted during

physical examination. (AR 274-75.)

       A year later, on December 18, 2013, Emerich underwent another annual

examination by Dr. Bassi. Bassi’s notes reveal that Emerich continues to be bothered by

psoriasis, and that: “Her mood remains stable on venlafaxine; winter is once again not the

best time, however, she has been tolerating the medications well, sleeping well and voices

no other concerns.” (AR 264.) During this appointment, Emerich again “[d]enies neck

stiffness or lumps,” and also “[d]enies joint pain, swelling or stiffness.”   (AR 265.) Dr.

Bassi noted no additional concerns as part of the physical examination. (AR 266.)

       Almost seven months later, apparently in connection with Emerich’s benefits

application, Joseph F. Roe, Psy.D., completed a psychological report dated July 26, 2014.

In the report, Dr. Roe concluded, “Prognosis is poor. This person’s anxiety has been a little

less severe since not working, but is still crippling and has not abated despite psychiatric

intervention. Furthermore, she has not really sought out psychotherapeutic intervention in

years nor has she sought out a psychiatrist.” (AR 308.) Specific to concerns about CPP,

Dr. Roe opined, “Her concentration and attention were fair, but again, she would not

maintain a normal work pace. She cannot handle normal life stressors and could not

handle normal stress in the work environment.” (Id.)

       On December 15, 2014, Emerich attended her annual examination with Dr. Bassi.
                                              3
In the records, Dr. Bassi noted Emerich’s concerns about “trouble concentrating on one

task.” (AR 317.) Consistent with her prior annual appointments, Emerich again “[d]enies

neck pain, back pain, joint pain, joint swelling.” (AR 319.) The physical exam of her neck

and back were normal. (AR 319.) In light of Emerich’s concerns about concentration,

however, Dr. Bassi referred her for neuropsychological testing. (AR 321.)

       On February 11, 2015, Emerich saw Sarah Kortenkamp, Ph.D., who completed a

neurobehavioral status examination.            Dr. Kortenkamp diagnosed Emerich with

“unspecified depressive disorder with anxious distress or unspecified anxiety; attention

concerns.” (AR 335.) Based on her interview, Dr. Kortenkamp marked certain limitations

as “moderate,” including the category for “concentration, persistence and pace.” More

specifically, Dr. Kortenkamp noted moderate limitation under:                “carry out detailed

instructions”; “maintain attention and concentration for extended periods”; and “complete

a workday without interruptions from psychological symptoms.”                (AR 338.)     Finally,

Kortenkamp indicated that Emericah would miss work once per month. (AR 339.)2


       3. October 2015 to September 2016

       In October 2015, Emerich also began to see a number of doctors complaining of

shoulder, neck, back, hip and leg pain. On October 28, 2015, Emerich had an appointment

with Dr. Bassi to address right shoulder pain that she had been experiencing for four




2
  The medical record further contains “dermatology visit notes” from October 16, 2014, through
this same period, and extending into 2016, but while Emerich claimed disability due to psoriasis as
part of her application and during the hearing before an ALJ, she does not press this on appeal.
Thus, the court will not describe these records in detail, other than to note that Emerich continued
to suffer from extensive psoriasis on her scalp and other areas of her body, and she has tried a
number of prescription medication and creams to treat it. (AR 340-42, 44-46, 49-53, 370, 374,
389, 396, 401, 408, 453.)
                                                 4
months. “It has kept her from doing some activities, and has affected her sleep, waking

her at night. Right neck ache has also been present during this time.” (AR 371.) Bassi’s

physical examination further revealed: “Painful extension, abduction and elevation of right

shoulder. Tenderness over superior anterior part of right shoulder. Tenderness over right

side of C-spine.” (AR 372.) As a result, Dr. Bassi referred her to physical therapy. On

December 30, 2015, Emerich had an PT initial evaluation, during which she rated her pain

as 5-8 out of a possible 10, and reported that she was only operating at 35-40% of her

normal activity level. (AR 380.) However, it does not appear that Emerich continued with

physical therapy, or at least not the planned eight weeks of treatment.

       A January 20, 2016, an x-ray of the C-Spine also revealed “[l]eft greater than right-

sided osseous foraminal stenosis at C5-6 secondary to uncovertebral joint hypertrophy.

Correlate for signs/symptoms of C6 radiculopathy.         Multilevel cervical spondylosis is

present as detailed above.” (AR 385.) Consistent with the x-ray, a January 28, 2016, MRI

of C-Spine also revealed: “Multilevel disc osteophyte complexes predominantly involving

midcervical level as described. The changes are more prominent at C5-6 and C6-7 with

moderate central canal and subarticular zone stenosis.        Moderately severe right and

moderate left foraminal compromise at C5-6.” (AR 387.)

       Emerich saw Dr. Bassi on March 28, 2016, to address her cervical spine stenosis.

(AR 391.) She complained of pain in the “Right shoulder/upper arm. Left upper arm.

Right mid posterior thigh.” (AR 391.) During that meeting, Emerich reported that it has

been present since the summer 20143 and had been gradually progressing. (AR 392.)



3
 In light of Emerich’s report in October 2015 that the shoulder pain had been present for four
months, this “summer 2014” date may have been reported or recorded incorrectly.
                                              5
During the appointment, Emerich also complained of numbness in her right finger and

weakness in her right hand. (AR 392.) The physical exam revealed tenderness in palpation

and 4/5 on right shoulder exertional rotation, and “pain inhibition with testing of the

shoulders. Scapulohumeral rhythm is decreased, right greater than left.” (AR 393.) Dr.

Bassi prescribed tramadol to help her sleep, as well as ordered shoulder x-rays to check for

rotator cuff tearing. (AR 394.) A March 30, 2016, x-ray of Emerich’s shoulders further

revealed “[p]robable chronic bilateral rotator cuff pathology” noted. (AR 395.) And an

April 5, 2016, MRI of her shoulder shows “very large full-thickness tear involving the

supraspinatus tendon and upper half of the infraspinatus tendon.” (AR 399.)

       On May 18, 2016, Emerich met with Owen B. Keenan, M.D., to address shoulder

and neck pain and tingling. (AR 403.) In reviewing the MRI, Dr. Keenan described the

tear as “treatable but may not be repairable” with surgery. (AR 405.) Elaborating, Dr.

Keenan indicated that she may need a “total joint arthroplasty,” but he would want her to

wait until she is older. (AR 405.) Ultimately, Dr. Keenan directed her to follow up with

Dr. Peterson for a treatment plan.

       On July 29, 2016, Emerich met with Dr. Peterson for follow-up on neck and

shoulder pain, but Emerich’s “main concern is new pain in the left posterior hip and leg.”

(AR 410.) Emerich reported that she woke up in pain four weeks prior to her appointment.

Dr. Peterson referred her to physical therapy and ordered an MRI. Unfortunately, an

August 10, 2016, MRI-L Spine revealed “L5-S1 asymmetric bilateral facet hypertrophy,

much worse on the left, with surrounding left facet edema which may be an etiology for

focal pain. Grade I degenerative anterior spondylolistheses L4-5 with bulging disc and

facet hypertrophy with minimal existing foraminal narrowing. There is also a small left
                                             6
paracentral focal disc protrusion at L4-5 narrowing the left lateral recess.” (AR 442-43.)

       On September 19, 2016, Emerich returned to Dr. Peterson for treatment of left

lumbar radiculopathy. Emerich complained of “pain across the low back radiating down

the lateral leg and knee to the ankle.” (AR 445.) At that time, the plan was for Emerich

to continue with aquatic therapy and taking hydrocodone. (AR 447.) However, in a letter

dated October 28, 2016, Dr. Peterson reviewed Emerich’s medical record, detailed her

recent complaints of pain, and concluded “[i]n my opinion, the above conditions inhibit

the patient to be substantially gainfully employed.” (AR 457.) Dr. Bassi also submitted a

letter, dated November 1, 2016, but in that letter she simply details Emerich’s skin

conditions. (AR 455.)

       During this same period, from September 2015 through August 2016, Emerich saw

psychiatrist Brigitte Espinoza, M.D., about mental health treatment. The notes reveal

consistent reports of depression and anxiety, though at times her symptoms were better

managed. Emerich also complained of pain and the impact of that pain on her mental

health. (AR 415-435, 459-68.) Material to her appeal, a note from September 16, 2016,

also states that Emerich “[e]njoys riding her horses and walking.riding 2 x week. Goes with

a neighbor lady.” (AR 466.)


       4. Opinions of State Agency Consultant

       Based on a review of her medical record, a state medical consultant Dr. Chan found

no severe physical impairments in a report dated August 6, 2014. (AR 60-61.) In a report

dated March 16, 2015, Dr. Mina Korshidi affirmed Dr. Chan’s findings, again finding no

severe physical limitations. (AR 73.) As Emerich points out in her appeal, however, both


                                             7
of these reviews pre-date the onset of her shoulder, neck and back pain and the various

tests obtained as part of the treatment of her pain.

       As for her mental health limitations, Kyla King, Psy.D., conducted a file review,

dated August 12, 2014, and concluded that “[s]he appears to be capable of meeting the

basic mental demands of unskilled work.” (AR 62.) In assessing her CPP, Dr. King found

Emerich was moderately limited in her ability to carry out detailed instructions and

maintain attention and concentration for extended periods, but otherwise finding her not

significantly limited. (AR 64.) Deborah Pape, Ph.D., completed a second review on March

20, 2015, and similarly concluded that Emerich “appears to be capable of meeting the basic

mental demands of unskilled work.” (AR 75.)



   C. ALJ Opinion

       Following an evidentiary video hearing held on December 1, 2016, at which

Emerich appeared with counsel, the ALJ found that she had severe impairments for

affective and anxiety disorders. (AR 12.) Notably, the ALJ did not find that she had any

severe physical impairments.       With respect to dermatitis in particular, the ALJ

acknowledged “poor control” of the condition, but concluded that “she did not report any

specific limitations related to this impairment.” (Id.) Emerich does not challenge this

finding.

       As for her shoulder pain, the ALJ acknowledged the X-ray and MRI results, but also

pointed out that Emerich is able to continue “riding horses twice per week” and that she

“attended aquatic therapy twice per week, which helped manage her symptoms, and she

took hydrocodone in the evenings, which allowed her to sleep.” (AR 13.) Based on this,


                                             8
the ALJ found that the impairment “does not meet the definition of ‘severe’ . . . because it

is well controlled, of recent onset and does not significantly diminish the claimant’s ability

to perform work.” (AR 13.) As for her lower back pain, the ALJ again discounted the pain

because she “is able to drive, ride horses and indicated medication managed her

symptoms.” (AR 13.) The ALJ similarly concluded that it was not “severe” because “it is

well controlled, of recent onset, and does not significantly diminish the claimant’s ability

to perform basic work activities.” (AR 13.)

       With respect to her mental health limitations, the ALJ concluded that Emerich does

not have an impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments. (AR 13.) Plaintiff does not challenge that finding

on appeal.

       As for her residual functional capacity, the ALJ concluded that Emerich could still

perform

              a full range of work at all exertional levels but with the
              following nonexertional limitations: she can frequently reach
              overhead bilaterally. The claimant can occasionally balance,
              stoop, kneel, crouch, crawl, and climb ramps and stairs. She
              can never climb ladders, ropes, or scaffolds. The claimant can
              never work at unprotected heights, near moving mechanical
              parts, or operate a motor vehicle. The claimant can perform
              simply, routine, and repetitive tasks but not at a production-
              rate page (e.g., assembly line work). She can make simple
              work-related decisions. She can occasionally interact with the
              public and coworkers and frequently interact with supervisors.

(AR 14-15.)

       In formulating this RFC, the ALJ relied on notes in the medical record indicating

that her mental health symptoms were stable on venlafaxine, which supported a finding of

moderate mental limitations in the RFC assessment, but not marked. In so finding, the

                                              9
ALJ placed little weight on Dr. Roe’s July 2014 opinion, finding that it was internally

inconsistent.    The ALJ particularly faulted Roe for finding that Emerich’s “memory

attention, concentration and judgment were within normal limits,” but then finding that

her prognosis was poor and she could not handle a work environment. (AR 16-17.) The

ALJ also placed only partial weight on the May 2015 report of neuropsychologist Dr.

Kortenkamp’s examination of Emerich, crediting her opinions about her moderate mental

limitations, but not crediting her opinion that Emerich would miss work one day per month

on the basis that Kortenkamp relied on claimant’s self-report questionnaires. In contrast,

the ALJ placed great weight on the two state agency consultants, both of which found

moderate limitations, consistent with the medical record. Plaintiff does not challenge these

finding.

       As for physical impairments, the ALJ placed great weight on the opinions of state

agency consultants Drs. Chan and Korshidi, both of whom concluded that Emerich did

not have any severe physical impairments. The ALJ acknowledged that Emerich had

“recent testing” that “found some objective evidence supporting physical problems, but . . .

noted [that] those problems have yet to last twelve months.” (AR 17.) The ALJ also

discounted Dr. Peterson’s October 2016 letter, placing little weight on it because it is

“conclusory and not supported by an explanation.” (AR 17-18.) The ALJ went on to

summarize his findings on physical impairments:

                Although the claimant has recent shoulder and lower back
                pain, the evidence has not yet demonstrated that these
                conditions would persist long enough to significantly influence
                the claimant’s ability to perform work activity. Such a finding
                is consistent with the claimant’s activities, including her
                continued ability to care for and ride horses, drive, and perform
                chores. Nonetheless, in my RFC finding, I have limited the
                                               10
               claimant’s postural activities and reaching to avoid
               exacerbating her physical medically determinable impairments.

(AR 18.)

       Finally, while the ALJ found that Emerich could not perform her past relevant work

as a secretary, since it is a skilled occupation, he found that Emerich could perform the

jobs of mail clerk and assembler. As such, the ALJ concluded that Emerich was not disabled

through the date of the decision.



                                         OPINION

       The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971).       When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Accordingly, where

conflicting evidence allows reasonable minds to reach different conclusions about a

claimant’s disability, the responsibility for the decision falls on the Commissioner. Edwards

v. Sullivan, 985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct

a “critical review of the evidence,” id. at 336, and insure the ALJ has provided “a logical

bridge,” Stephens v. Berryhill, 888 F.3d 323, 327 (7th Cir. 2018). Emerich raises two

challenges to the ALJ’s denial, which the court addresses in turn below.



                                             11
I. Finding of No Severe Physical Impairments

       Emerich argues that the ALJ failed to evaluate adequately evidence of Emerich’s

shoulder, cervical and lumbar spine conditions, including improperly discounting

Emerich’s treating physician’s opinions on these conditions.         Plaintiff explains the

significance of this error: if the ALJ had found that her physical impairments limited her

to light work, she would have been found disabled under Social Security Administration’s

Grid Rule 202.06 when combined with her age. (Pl.’s Opening Br. (dkt. #8) 14.) See 20

C.F.R. Pt. 404, Subpt. P, App. 2.

       As described above, the ALJ acknowledged Emerich’s complaints of shoulder, neck

and back pain and the medical tests providing support for her subjective complaints, but

discounted this evidence for two core reasons: (1) the pain was “well controlled”; and (2)

the pain was of “recent onset.” (AR 12-13.) As for the first finding, that the pain was

“well controlled,” this appears to rest on the ALJ’s rejection of Dr. Peterson’s opinion that

Emerich’s physical impairments “inhibit the patient to be substantially gainfully

employed.” (AR 457.) See Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir. 2018) (“[A]

medical opinion that a claimant is unable to work is not an improper legal conclusion.”).

An ALJ is required to assign a treating physician’s opinion controlling weight, provided the

opinion is supported by “medically acceptable clinical and laboratory diagnostic

techniques[,]” and it is “not inconsistent” with substantial evidence in the record. Schaff

v. Astrue, 602 F.3d 869, 875 (7th Cir. 2010); see also 20 C.F.R. § 404.1527(c)(2). When

an ALJ does not give a treating source controlling weight, the ALJ must consider the type,

length and nature of the relationship, frequency of examination, specialty, tests performed,

and consistency and supportability of the opinion. Scott v. Astrue, 647 F.3d 734, 739 (7th

                                             12
Cir. 2011); 20 C.F.R. § 404.1527(d)(2). An ALJ who rejects a treating source opinion

must provide a sound explanation for doing so. See Jelinek v. Astrue, 662 F.3d 805, 811

(7th Cir. 2011).

       The ALJ rejected Dr. Peterson’s opinion on the basis that it was “conclusory and

not supported by the evidence.” (AR 18.)          In drawing her conclusion, however, Dr.

Peterson actually described in great detail plaintiff’s complaints of pain and the x-ray, as

well as MRI evidence supporting her complaints of pain, including findings of “left-sided

disc herniation with left L5 lateral recess narrowing in addition to degenerative

spondylolisthesis at L4-5;” “a very large full-thickness tear involving the supraspinatus

tendon and half of the infraspinatus tendon”; and “prominent cervical spondylosis with

moderate spinal canal stenosis at C5-6 and C6-7.” (AR 457.) Dr. Peterson then describes

how Emerich’s neck pain, low back pain radiating into her left leg, and shoulder pain and

weakness result in “great physical limitations.” (Id.) In short, Dr. Peterson’s opinion, in

particular her October 28, 2016, letter, can neither be fairly described as “conclusory” nor

as unsupported “by an explanation,” and, therefore, the court rejects this as a “sound” basis

for discrediting Dr. Peterson’s opinion.

       As for the ALJ’s other basis for finding her pain “well-controlled,” the ALJ appears

to rely on the state agency consultants’ conclusion that Emerich did not suffer from any

physical impairments, but both of those opinions pre-dated Emerich’s onset of physical

pain in the fall of 2015. As such, neither Dr. Chan nor Dr. Korshidi, nor any other

physician, has reviewed those medical findings and opined on whether the tests support a

finding of a severe physical impairment. See Moreno v. Berryhill, 882 F.3d 722, 728 (7th

Cir. 2018), as amended on reh’g (Apr. 13, 2018) (“An ALJ should not rely on an outdated
                                             13
assessment if later evidence containing new, significant medical diagnoses reasonably could

have changed the reviewing physician’s opinion.”).

       The ALJ also appears to rely on a September 16, 2016, reference in a psychiatrist’s

notes that Emerich “[e]njoys riding her horses and walking.riding 2 x week.” (AR 466.)

The ALJ, however, did not explore this activity with Emerich during the hearing itself, and,

therefore, there is nothing to support his conclusion that: (1) she was able to participate

in riding (or even in walking) a horse during episodes of increasingly severe debilitating

pain in her neck, lower back, left leg and shoulder; or (2) riding (apparently, walking, not

trotting or galloping) a horse for some unknown period of time two times per week would

be inconsistent with her complaints of pain and weakness. Moreover, while Emerich

reported some benefit from the aquatic therapy, including benefit to her mental health,

the record does not support a finding that the aquatic therapy resolved her complaints of

pain. At minimum, the ALJ failed to build a logical bridge between his conclusions that

Emerich’s pain was well-controlled and the physical evidence and medical opinions to the

contrary, including Dr. Peterson’s as her treating physician.

       The ALJ also rejected a finding of a severe physical impairment because her

complaints of pain were of “recent onset” and that the “evidence has not yet demonstrated

that these conditions would persist long enough to significantly influence the claimant’s

ability to perform work activity.” (AR 12-13, 18.) As plaintiff explains in her brief, the

test is not whether the condition had lasted for twelve months at the time of the hearing.

“Under the applicable disability analysis, a claimant will be found to be disabled if she

shows the existence of a medically determinable physical or mental impairment that will

last at least twelve months or result in death.” Skinner v. Astrue, 478 F.3d 836, 844 (7th Cir.
                                              14
2007) (emphasis added). Regardless, the record reflects that plaintiff: (1) sought medical

treatment for pain dating back to October 2015; (2) had MRI results supporting her

complaints of neck and shoulder pain dating back to January 2016, which were available

at the time of the hearing; and (3) had suffered physical impairments for at least one year.

       In light of this evidence, the ALJ again, at minimum, failed to offer a sound

explanation for rejecting plaintiff’s apparent physical impairments and a treating

physician’s opinion simply because of their “recent onset.” See also Lambert, 896 F.3d at

775 (“Degenerative conditions often get worse over time.”).         Of course, as plaintiff

acknowledges in her reply brief, the ALJ may need to consider on remand whether a later

onset date (e.g., fall 2015) is appropriate. See Haynes v. Barnhart, 416 F.3d 621, 624 (7th

Cir. 2005) (holding that an ALJ is authorized to issue partially favorable decision using

another onset date to determine the date of disability). Regardless, for the reasons set

forth above, the court agrees with plaintiff that the ALJ erred in addressing plaintiff’s

evidence of severe physical impairments and will reverse and remand for further

consideration.



II. Treatment of CPP Limitation in RFC

       Plaintiff also seeks remand based on the ALJ propounding a hypothetical question

for the Vocational Expert that failed to account for his finding of moderate limitations in

concentration, persistence and pace. Because the court agrees with plaintiff as to the need

for a remand based on her first claim of error, the court will simply require that the ALJ

also further explain on remand why limiting Emerich to “simple, routine, and repetitive

tasks but not at a production-rate pace (e.g., assembly line work)” adequately addressed


                                            15
her specific limitations with respect to concentration, persistence and pace. See Crump v.

Saul, No. 18-3491, slip op. at *7 (7th Cir. July 31, 2019) (“[O]bserving that a person can

perform simple and repetitive tasks says nothing about whether the individual can do so

on a sustained basis, including, for example, over the course of a standard eight-hour work

shift.”).



                                          ORDER

        IT IS ORDERED that the decision of defendant Andrew Saul, Commissioner of

Social Security, denying claimant Beryl Vandre Emerich’s application for disability and

disability insurance benefits is REVERSED AND REMANDED for further proceedings

consistent with this opinion and the fourth sentence under 42 U.S.C. § 405(g). The clerk

of court is further directed to enter final judgment for plaintiff accordingly.

        Entered this 2nd day of August, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                             16
